Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art for the reasons argued by applicant:
The claimed invention does not merely involve the use of public/private key encryption (such as from Oskari) to ensure that a wireless device is authorized to issue a command to a network-connected endpoint device (such as from Tehranchi). In fact, the claims recite that, prior to the endpoint device authenticating the wireless device using public/private key encryption, there is an exchange of information between several servers that makes the authentication possible. In particular, the claimed invention involves an access partner submitting to an access server, a request for temporary access to the endpoint device, with the request including a unique identifier of a wireless access device associated with the access partner. Typically, the access request is first submitted to the access partner's own server, with that server transmitting the request to the access server using address information provided to the access partner when the access partner is enrolled in an account for the endpoint device. After arriving at the access server with the access request, the unique identifier (and cryptographic key information) is transmitted from the access server to the endpoint device where it is stored. This enrolment and transmission methodology allows requests for temporary access to be conveniently issued to a server that is independent of the access server (namely the server managed by the 
It is this prior data communication from the merchant's server, to the access server, to the endpoint device, that allows the endpoint device to authenticate the wireless device when it comes into physical proximity with the endpoint device. In other words, having previously received the wireless device's unique identifier from the access server (by way of the merchant's server), the endpoint device is able to authenticate the wireless device by comparing the received identifier against the previously received data and performing the encryption/decryption routine. It is submitted that this combination of enrollment, inter-server data communication, device identification and public/private key encryption, as encompassed by these claims, is in no way obvious, even if Tehranchi and Oskari are combined in the manner suggested in the Office Action. 
…nothing in Tehranchi corresponds to the "access server" of the instant claims, nor to the operation of enrolling access partners in an account for an endpoint device maintained at an access server. The Office Actions cites server 103 and database 109 as disclosing these features, however it is apparent that database 109 is merely a remote backup of the local database 113 and consequently does not receive access requests. 
Nor does Tehranchi describe or suggest receiving from the access partner at the access server, requests for temporary access to the endpoint device, a request including a unique identifier of a wireless access device associated with the access partner and transmitting the unique identifier from the access server to the endpoint device to activate the request, as further suggested by the Office Action. The Office Action provides that 
However, the cited operations of Tehranchi are in no way similar to the claimed receiving and transmitting steps. As noted above, these steps involve an access request (including the unique identifier) first being provided to an access server (typically by way of the access partner's server), and the access server transmitting the unique identifier to the endpoint device. There is no disclosure in Tehranchi of the access device submitting any information to the remote server 103, nor of the remote server 103 transmitting information it received (let alone a unique identifier of the access device) to the operator. In other words, Tehranchi does not describe a system where an access seeker (such as a delivery driver) communicates a wireless device identifier to an Internet server that in turn communicates the identifier to a local gateway device, allowing the access seeker to then input the identifier into the local gateway device when they arrive at the location, as encompassed by the instant claims. In Tehranchi's system, the access seeker only interacts with a local gateway device - there is no prior interaction with an Internet server. 
Further, in regards to Oskari, it is submitted that it is concerned with a wireless lock and key system in which an electronic key (typically stored on a mobile device) is used to wirelessly open an electronic lock. The lock and key perform a public/private key challenge process before the lock is opened (see paras 0053, 0066 and 0121). Like Tehranchi, the system of Oskari involves the access seeker only interacting with a local gateway device, with no prior interaction between the gateway device and a remote Internet server. In particular, there is no suggestion in Oskari of enrolling access partners 
Accordingly, because the cited art, either separately or combined in the manner suggested by the Office Action, fails to teach each and every recitation of independent claims 1, 13, and 21, claims 1, 7-14 and 18-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO .


2/13/2021							/EDWIN C HOLLOWAY III/ 
(571) 272-3058	 	   				Primary Examiner, Art Unit 2683